Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-10 are directed toward a system (i.e. machine) and claims 11-20 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 11 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 1 recites: “A system for determining personalized baselines for use across multiple locations and by multiple caregivers, the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: aggregate physiological parameters measured at a first location; determine a personalized baseline based on the aggregated physiological parameters; and generate a user interface that compares physiological parameters measured at a second location to the personalized baseline”.
The limitations of aggregate physiological parameters measured at a first location; determine a personalized baseline based on the aggregated physiological parameters; and compares physiological parameters measured at a second location to the personalized baseline, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a doctor should determine when comparing physiological parameters to a patient’s baseline parameter, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 11 recites: “A method of comparing a measured physiological parameter to a personalized baseline of a patient, the method comprising: aggregating physiological parameter data over a period of time at one or more first locations; determining a personalized baseline based on the aggregated physiological parameter data; and generating a user interface that displays a comparison of a physiological parameter measured at a second location to the personalized baseline”.
The limitations of aggregating physiological parameter data over a period of time at one or more first locations; determining a personalized baseline based on the aggregated physiological parameter data; and displays a comparison of a physiological parameter measured at a second location to the personalized baseline, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a doctor should determine when comparing physiological parameters to a patient’s baseline parameter, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-10 and 12-20 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processor”, “memory”, and “user interface, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0014]-[0015], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “generate/generating a user interface” and “at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to…”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h) and see MPEP 2106.05(g).
Additionally, dependent claims 2-10 and 12-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 11, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-10 and 12-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 11, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. (US 20190298270 A1), hereinafter Al-Ali, in view of Shimada et al. (US 20160338773 A1), hereinafter Shimada.
Regarding claim 1 Ali-Ali teaches a system for determining personalized baselines for use across multiple locations and by multiple caregivers, the system comprising: at least one processor (Al-Ali, [0013]-[0014]); and memory encoding instructions which, when executed by the at least one processor (Al-Ali, [0013]-[0014]), cause the at least one processor to; and generate a user interface that compares physiological parameters (Al-Ali, [0095]). Al-Ali does not teach aggregate physiological parameters measured at a first location; determine a personalized baseline based on the aggregated physiological parameters; and measured at a second location to the personalized baseline. However, Shimada teaches aggregate physiological parameters measured at a first location (Shimada, [0009] and [0062]); determine a personalized baseline based on the aggregated physiological parameters (Shimada, [0061], [0062], and [0073]); and measured at a second location to the personalized baseline (Shimada, Abstract, [0010]-[0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Al-Ali to incorporate the teachings of Shimada and account for a system for determining personalized baselines for use across multiple locations and by multiple caregivers, the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: aggregate physiological parameters measured at a first location; determine a personalized baseline based on the aggregated physiological parameters; and generate a user interface that compares physiological parameters measured at a second location to the personalized baseline. Doing so would provide mapping and ablating nerves, such as mapping and ablating the nerves within the renal arteries, though the same or similar devices and methods may alternatively be used in other locations (Shimada, [0007]).    
Regarding claim 2 Al-Ali further teaches the first location is different from the second location, and the first and second locations are selected from the group consisting of a hospital, long- term-care facility, skilled nursing facility, physician office, and a patient's home (Al-Ali, [0094] and [0123]).
Regarding claim 3 Al-Ali further teaches the personalized baselines are customizable based on a status of a patient including when the patient is at rest, when the patient is active, after the patient concludes an activity, and when the patient is sleeping (Al-Ali, [0118]).
Regarding claim 4 Al-Ali further teaches the personalized baselines are customizable based on previous hospitalization discharge data (Al-Ali, [0131] and [0142]).
Regarding claim 5 Ali-Ali and Shimada teaches the system of claim 1. Al-Ali does not teach the system analyzes changes to the personalized baselines by one or more types of interventions. However, Shimada teaches the system analyzes changes to the personalized baselines by one or more types of interventions (Shimada, Abstract, [0009], [0012], and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Al-Ali to incorporate the teachings of Shimada and account for the method of claim 1, wherein the system analyzes changes to the personalized baselines by one or more types of interventions. Doing so would provide mapping and ablating nerves, such as mapping and ablating the nerves within the renal arteries, though the same or similar devices and methods may alternatively be used in other locations (Shimada, [0007]).
Regarding claim 6 Al-Ali further teaches the memory encodes additional instructions which, when executed by the at least one processor, cause the at least one processor to: assign confidence intervals to the vital signs measured at the first location, the confidence intervals assigned based on the type of device used to measure the vital signs (Al-Ali, [0121]-[0122]).
Regarding claim 7 Al-Ali further teaches the user interface includes one or more windows that display visualization curves that compare the physiological parameters measured at the second location to the personalized baselines (Al-Ali, [0128]).
Regarding claim 8 Al-Ali further teaches bed motion sensors to detect patient movement data including bed egress and ingress, duration of time spent in bed, and the positioning of the bed (Al-Ali, [0137]); wherein the physiological parameters include the patient movement data (Al-Ali, [0118] and [0195]); and wherein the patient movement data is used to generate a daily mobility pattern as a personalized baseline for the patient (Al-Ali, [0137]).
Regarding claim 9 Al-Ali further teaches mobility of the patient during a 24 hour period is compared to the daily mobility pattern to determine a likelihood of patient deterioration (Al-Ali, [0188]).
Regarding claim 10 Al-Ali further teaches the comparison of the mobility of the patient during the 24 hour period to the daily mobility pattern is displayed in the user interface, and the user interface is generated on a device in the first or second location (Al-Ali, [0128] and [0188]).
Regarding claim 11 Ali-Ali teaches a method of comparing a measured physiological parameter to a personalized baseline of a patient, the method comprising (Al-Ali, Abstract). Al-Ali does not teach aggregating physiological parameter data over a period of time at one or more first locations; determining a personalized baseline based on the aggregated physiological parameter data; and generating a user interface that displays a comparison of a physiological parameter measured at a second location to the personalized baseline. However, Shimada teaches aggregating physiological parameter data over a period of time at one or more first locations (Shimada, [0009] and [0062]); determining a personalized baseline based on the aggregated physiological parameter data (Shimada, [0061], [0062], and [0073]); and generating a user interface that displays a comparison of a physiological parameter measured at a second location to the personalized baseline (Shimada, Abstract, [0010]-[0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Al-Ali to incorporate the teachings of Shimada and account for a method of comparing a measured physiological parameter to a personalized baseline of a patient, the method comprising: aggregating physiological parameter data over a period of time at one or more first locations; determining a personalized baseline based on the aggregated physiological parameter data; and generating a user interface that displays a comparison of a physiological parameter measured at a second location to the personalized baseline. Doing so would provide mapping and ablating nerves, such as mapping and ablating the nerves within the renal arteries, though the same or similar devices and methods may alternatively be used in other locations (Shimada, [0007]).
Regarding claim 12 Ali-Ali and Shimada teaches the method of claim 11. Al-Ali does not teach displaying a visualization curve comparing the physiological parameter measured at the second location to the personalized baseline in a window of the user interface. However, Shimada teaches displaying a visualization curve comparing the physiological parameter measured at the second location to the personalized baseline in a window of the user interface (Shimada, Abstract and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Al-Ali to incorporate the teachings of Shimada and account for the method of claim 1, further comprising displaying a visualization curve comparing the physiological parameter measured at the second location to the personalized baseline in a window of the user interface. Doing so would provide mapping and ablating nerves, such as mapping and ablating the nerves within the renal arteries, though the same or similar devices and methods may alternatively be used in other locations (Shimada, [0007]).
Regarding claim 13 Al-Ali further teaches the physiological parameter data includes patient movement data, and the method further comprises: 24 of 26Attorney Docket No. 14256.0028USU1 using the patient movement data to generate a daily mobility pattern as a personalized baseline for the patient (Al-Ali, [0128] and [0188]).
Regarding claim 14 Al-Ali further teaches comparing mobility of the patient during a 24 hour period to the daily mobility pattern to determine a likelihood of patient deterioration (Al-Ali, [0128] and [0188]).
Regarding claim 15 Al-Ali further teaches displaying the comparison of the mobility of the patient during the 24 hour period to the daily mobility pattern in the user interface, the user interface being generated on a device in the first or second location (Al-Ali, [0118], and [0128], and [0195]).
Regarding claim 16 Ali-Ali and Shimada teaches the method of claim 11. Al-Ali does not teach determining personalized baselines for physiological parameters including heart rate, respiration rate, blood pressure, temperature, blood oxygen saturation (SpO2), end-tidal CO2 (EtCO2), electrocardiogram (ECG) data, blood glucose level, partial thromboplastin time (PTT), prothrombin time (INR), hemoglobin level (Alc), patient weight, and patient movement. However, Shimada teaches determining personalized baselines for physiological parameters including heart rate, respiration rate, blood pressure, temperature, blood oxygen saturation (SpO2), end-tidal CO2 (EtCO2), electrocardiogram (ECG) data, blood glucose level, partial thromboplastin time (PTT), prothrombin time (INR), hemoglobin level (Alc), patient weight, and patient movement (Shimada, [0052], [0054], and [0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Al-Ali to incorporate the teachings of Shimada and account for the method of claim 11, further comprising determining personalized baselines for physiological parameters including heart rate, respiration rate, blood pressure, temperature, blood oxygen saturation (SpO2), end-tidal CO2 (EtCO2), electrocardiogram (ECG) data, blood glucose level, partial thromboplastin time (PTT), prothrombin time (INR), hemoglobin level (Alc), patient weight, and patient movement. Doing so would provide mapping and ablating nerves, such as mapping and ablating the nerves within the renal arteries, though the same or similar devices and methods may alternatively be used in other locations (Shimada, [0007]).
Regarding claim 17 Ali-Ali and Shimada teaches the method of claim 11. Al-Ali does not teach assigning confidence intervals to the physiological parameter data depending on the type of device used to measure the physiological parameter data. However, Shimada teaches assigning confidence intervals to the physiological parameter data depending on the type of device used to measure the physiological parameter data (Shimada, [0056]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Al-Ali to incorporate the teachings of Shimada and account for the method of claim 11, further comprising assigning confidence intervals to the physiological parameter data depending on the type of device used to measure the physiological parameter data. Doing so would provide mapping and ablating nerves, such as mapping and ablating the nerves within the renal arteries, though the same or similar devices and methods may alternatively be used in other locations (Shimada, [0007]).
Regarding claim 18 Al-Ali further teaches customizing the personalized baselines based on a status of a patient including when the patient is at rest, when the patient is active, after the patient concludes an activity, and when the patient is sleeping (Al-Ali, [0118]).
Regarding claim 19 Al-Ali further teaches customizing the personalized baselines based on previous hospitalization discharge data (Al-Ali, [0128], [0131], and [0142]).
Regarding claim 20 Al-Ali further teaches the first location is different from the second location, and the first and second locations are a hospital, a long-term-care facility, a skilled nursing facility, a physician's office, or the patient's home (Al-Ali, [0094] and [0123]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686